Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-20-00458-CV

                                Axelle Francine PARKER,
                                        Appellant

                                             v.

                                 William A. PARKER II,
                                        Appellee

                 From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020CI15237
                        Honorable Karen H. Pozza, Judge Presiding

BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE RODRIGUEZ

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Costs of appeal are taxed against Appellant Axelle Francine Parker.

      SIGNED January 20, 2021.


                                              _________________________________
                                              Liza A. Rodriguez, Justice